Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 and 29 is pending.
Claims 2-5, 9-15 and 29 is withdrawn.
Claims 1, 6-8, 16-22 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.
 
Action Summary
Claims 1, 6-8, 16-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinger (Resistance training for chronic heart failure patients on beta blocker medications, International Journal of Cardiology 102 (2005) 493 – 499, September, 2004), Bristow (U.S. 8,946,284) and in view of Lorenzo (U.S. 2,526,959) of record and Graham (The effect of B-blockers on bone metabolism as potential drugs under investigation for osteoporosis and fracture healing, Expert Opinion Drugs, 2008 17(9) pages 1281-1299) all are of record is maintained.
.

Response to Arguments

Applicants argue that instant claims 9-15 in additional to instant claims 2-5 and 29 should be examined based on the 15 Jun 2021 response to Restriction/Election.  This argument has been fully considered but has not been found persuasive.  First, in the response to the Restriction/Election, applicants elected without transverse dated 3/1/2021.
Applicants again argue several times and varying ways that Levinger does not teach or suggest the administration of beta-blockers to increase aerobic and exercise capacity or increase skeletal muscle strength.  This argument has been fully considered but has not been found persuasive.  Leveninger teaches that beta-blocker medication included an increased aerobic and exercise capacity, skeletal muscle strength and most importantly, an improvement in the quality of life.  Leveninger teaches that a reduction of aerobic capacity and a decrease of skeletal muscle mass and strength are characteristics of chronic heart failure patients. It is widely accepted that changes in skeletal muscle structure, such as muscle atrophy and muscle fiber alteration [1], and in metabolism, such as a reduction in oxidative enzymes activities and early anaerobic metabolism [3,4], are major contributors to these phenomena.  Bristow discloses a pharmaceutical composition wherein the ration of  S-bucindolol to R-bucindolol in the 
Applicants argue that there is no teaching or suggestion in Levinger that a beta-blocker would increase muscle strength or aerobic and exercise capacity.  This argument has been fully considered but has not been found persuasive.  Levinger teaches that resistance training increases the skeletal muscle strength and functional ability of chronic heart failure patients.  The benefits from resistance training for chronic heart failure patients on beta-blocker medication included an increased aerobic and exercise capacity, skeletal muscle strength and most importantly, an improvement in the quality of life, which is the main goal of cardiac rehabilitation programs (abstract).  
Applicants argue that Levinger states that despite these improvements peak oxygen consumption and exercise capacity has not consistently improved following beta-blocker therapy.  This argument has been fully considered but has not been found persuasive.  First, because the improvement does not provide consistent improvement does not mean that the administration of beta-blockers and resistant training doesn’t work or advised.  Additionally, Levinger clearly teaches in the conclusion that the current study demonstrated that chronicheart failure patients on beta-blocker therapy may benefitfrom resistance training in a similar manner to other cardiacpatients. These benefits included an increased aerobic andexercise capacity, skeletal muscle strength and most impor-tantly, an improvement in the quality of life.  
Applicants argue that none of Bristow, Lorenzo or Graham remedies this deficiency of Levenger.  Leveninger teaches that beta-blocker medication included an increased aerobic and exercise capacity, skeletal muscle strength and most importantly, an improvement in the quality of life.  Leveninger teaches that a reduction of aerobic capacity and a decrease of skeletal muscle mass and strength are characteristics of chronic heart failure patients. It is widely accepted that changes in skeletal muscle structure, such as muscle atrophy and muscle fiber alteration [1], and in metabolism, such as a reduction in oxidative enzymes activities and early anaerobic metabolism [3,4], are major contributors to these phenomena.  Bristow discloses a pharmaceutical composition wherein the ration of  S-bucindolol to R-bucindolol in the composition is at least about 99:1 by weight (claim 4).  Bristow teaches the composition comprises a 
Applicant argue that the Declaration by Professor Levenger explains that the aim of Levenger was to examine the effect of resistant training on the hemodynamic responses and peak oxygen consumption in patients with chronic hear failure in patient who are treated with beta blockers.  This argument has been fully considered but has not been found persuasive.  First, although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be 
	
	
Applicants disagree with the Obvious Double Patent rejections and that the Office has not established an initial prima facie case of obviousness.  This argument has been fully considered but has not been found persuasive.  The difference between the two application is that ‘179 employs pindolol and the instant application discloses bucindolol.  It would have been obvious to one of ordinary skills that beta-blockers such as pindolol and bucindolol are obvious variants of each other since both are beta-blockers and perform the same function with a reasonable expectation of success absence evidence to the contrary.

	For the ease of the applicants, the previous office action dated 3/1/2021 is reproduced below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 16-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinger (Resistance training for chronic heart failure patients on beta blocker medications, International Journal of Cardiology 102 (2005) 493 – 499, September, 2004), Bristow (U.S. 8,946,284) and in view of Lorenzo (U.S. 2,526,959) of record and Graham (The effect of B-blockers on bone metabolism as potential drugs under investigation for osteoporosis and fracture healing, Expert Opinion Drugs, 2008 17(9) pages 1281-1299) all are of record.

Leveninger teaches that beta-blocker medication included an increased aerobic and exercise capacity, skeletal muscle strength and most importantly, an improvement in the quality of life (abstract).  Leveninger teaches that a reduction of aerobic capacity and a decrease of skeletal muscle mass and strength are characteristics of chronic heart failure patients. It is widely accepted that changes in skeletal muscle structure, such as muscle atrophy and muscle fiber alteration [1], and in metabolism, such as a reduction in oxidative enzymes activities and early anaerobic metabolism [3,4], are major contributors to these phenomena. The role of resistance training in heart disease patients is to promote dynamic skeletal muscle strength [5] with an associated decrease in the numbers of falls and injuries related to falls with an improved functional ability of elderly and chronic heart failure patients (page 493).
Leveninger does not specifically disclose bucindolol, or undergoing surgery, major trauma of bones or immobilization.
Bristow discloses a pharmaceutical composition wherein the ration of  S-bucindolol to R-bucindolol in the composition is at least about 99:1 by weight (claim 4).  Bristow teaches the composition comprises a dose of 40 mg to 200 mg of bucindolol (claim 10).  Bristow teaches that the patient is in need of a beta-blocker (claim 11).  Bristow teaches that bucindolol is administered twice daily (claim 17).

Lorenzo teaches that it will be readily appreciated that in addition to operative skill, reduction and immobilization of fractures of a femur, of the character illustrated, requires the use of apparatus of a nature to provide positive fixation and support, with 
Graham teaches in the abstract that the sympathetic nervous system has a catabolic effect on bone, and in vitro studies have shown that adrenergic agonists stimulate bone resorption. The β-blockers has been shown to increase bone formation in ovariectomised female rats. Also, recent observational clinical studies provide evidence to show that β-blockers are associated with reduction in fracture risk in both men and women. Conclusion: Although there are some controversial studies, most research concludes that β-blockers show promise in the treatment of osteoporosis and fracture healing.
It would have been obvious to one of ordinary skills in the art to treat muscle weakness with the administration of S-bucindolol.  One would have been motivated to treat muscle weakness with the administration S-bucindolol because it is known in the art that beta-blockers increase included an increased aerobic and exercise capacity, skeletal muscle strength as disclosed by Leveninger.  In the treatment of muscle weakness caused by muscloskeletal injury, it would have been obvious one of ordinary skills in the art because in increasing skeletal muscle strength (or decreasing muscle weakness) with a reasonable expectation of success absence evidence to the contrary. 
It would have been obvious to one of ordinary skills in the art to treat muscle weakness with the administration of S-bucincolol regardless of the underlying cause of 
 It would have been obvious to treat muscle weakness as a result of muscle injury or undergoing surgery, major trauma of bones or immobilization.  One would have been motivated to treat causes of muscle injury or undergoing surgery, major trauma of bones or immobilization because it is known in the art to immobilize fractures of long bones as taught by Lorenzo in which is also acute, and for at least 48 hours.  It is appreciated that a fracture of long bones would also cause muscle injury and would be considered major trauma and that β-blockers are effective in the treatment of fracture healing as disclosed by Graham.  Additionally it is known in the art that beta-blockers such as s-bucindolol is useful in increased aerobic and exercise capacity, skeletal muscle strength of skeletal muscle mass or to reduce the risk of bony fractures in view of Leveninger and Graham regardless of the underlying cause of said muscle injury/weakness with the same administration of beta-blockes (e.g.S-bucindolol) with a reasonable expectation of success absence evidence to the contrary.
	With regards to the dosing of bucindolol; Bristow teaches that bucindolol is administered twice daily.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. [
With regard to the ranges disclosed by Bristow which fully encompass the ranges of the instant invention, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or Bristow, claim 10, with the reasonable expectation of 
 

	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 6-8, 16-22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 9-15 and 22 of copending Application No. 16/078179 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications employ beta-blockers to treat muscle weakness.  The difference between the two application is that ‘179 employs pindolol and the instant application discloses bucindolol.  It would have been obvious to one of ordinary skills that beta-blockers such as pindolol and bucindolol are obvious variants of each other since both are beta-blockers and perform the same function with a reasonable expectation of success absence evidence to the contrary.
Claims 1, 6-8, 16-22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-8, 20-22 of copending Application No. 17/379660 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications employ beta-blockers to treat muscle weakness.  The difference between the two application is that ‘660 employs and S-enantiomercially enriched compsotion of a beta blocker and the instant application discloses bucindolol and both are methods to treat muscle weakness.  It would have been obvious to one of ordinary skills that beta-blockers as instantly claimed in ‘660 application is broad enough to encompass .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Conclusion
Claims 1, 6-8, 16-22 is rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627